EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 36 to Registration Statement No. 33-71320 on Form N-1A of our reports dated March 17, 2010, relating to the financial statements and financial highlights of the Funds listed in the attached Schedule A, each a series of Eaton Vance Municipals Trust II, appearing in the Annual Reports on Form N-CSR of Eaton Vance Municipals Trust II, for the year ended January 31, 2010, and to the references to us under the headings Financial Highlights in the Prospectuses and Independent Registered Public Accounting Firm and Financial Statements in the Statements of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts May 27, 2010 SCHEDULE A Report Date Funds March 17, 2010 Eaton Vance Tax-Advantaged Bond Strategies Short Term Fund March 17, 2010 Eaton Vance Insured Municipal Income Fund March 17, 2010 Eaton Vance Kansas Municipal Income Fund March 17, 2010 Eaton Vance High Yield Municipal Income Fund
